DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-2, 9-11 and 18 are rejected under 35 USC 103 as being unpatentable over KILAMBI et al. (US 20200280384 A1) in view of Xu et al (“Multi-Objective Learning and Mask-Based Post-Processing for Deep Neural Network Based Speech Enhancement”, arXiv:1703.07172, 21 Mar 2017).

Regarding claim 1. 
Kilambi teach a data processing method, comprising: acquiring first feature data and a source identification of data to be processed (see ¶ 44, “As depicted in FIG. 2, CDM encoder module 202 receives the analog input signals x.sub.1(t), x.sub.2(t) . . . x.sub.n(t) and is configured to encode and convert the n analog input signals x.sub.1(t), x.sub.2(t) . . . x.sub.n(t) into a single, composite, encoded analog signal x(t), in accordance with a coding scheme c.sub.1[n]: c.sub.1[n], c.sub.2[n] . . . c.sub.n[n], supplied by spread code generator 208A. Spread code generator 208A generates the codes with a code rate of F.sub.c.”); 
determining a first unshared hidden unit, corresponding to the source identification, in an autoencoder (see figure 2, Encoder 202 and decoder 206), wherein the autoencoder comprises a plurality of first unshared hidden units that do not share a parameter with each other (see ¶ 45, “FIG. 3 provides a more detailed functional diagram of CDM encoder module 202, in accordance with various embodiments of present disclosure. As shown, CDM encoder module 202 receives analog input signals x.sub.1(t), x.sub.2(t) . . . x.sub.n(t). These input signals are forwarded to mixers 302-1, 302-2 . . . 302-N that operate to shift each of the input signals to an intermediate frequency (IF) by mixing the input signals with signals generated by local oscillators 304-1, 304-2 . . . 304-N. In turn, mixers 306-1, 306-2 . . . 306-N operate to mix the IF shifted input signals with a coding scheme c.sub.1[n]: c.sub.1[n], c.sub.2[n] . . . c.sub.n[n] to spread the shifted input signals.”, i.e. as showing in figure 3, every unit is not shared until outputted to the combiner 308

    PNG
    media_image1.png
    554
    687
    media_image1.png
    Greyscale
); 
inputting the first feature data into the determined first unshared hidden unit, to perform noise cancellation, and outputting second feature data meeting a set standard (see ¶ 45, “These input signals are forwarded to mixers 302-1, 302-2 . . . 302-N that operate to shift each of the input signals to an intermediate frequency (IF) by mixing the input signals with signals generated by local oscillators 304-1, 304-2 . . . 304-N. In turn, mixers 306-1, 306-2 . . . 306-N operate to mix the IF shifted input signals with a coding scheme c.sub.1[n]: c.sub.1[n], c.sub.2[n] . . . c.sub.n[n] to spread the shifted input signals. The spreading of each of the input signal expands its bandwidth.”, i.e. mixers 306 mixing the IF to spread input signals and expand bandwidth corresponds to a set standard also see ¶ 51, “The quantized sample is fed-back to NTF generator 402-4, which continuously generates a signal, based on the output of quantizer 402-3, to cancel the quantization noise generated by quantizer 402-3.”); 
inputting the second feature data into a first shared hidden unit of the autoencoder, to map the second feature data to a set feature space through the first shared hidden unit, and outputting mapping data (see figure 3, combiner 308, also see ¶ 45, “The spreading of each of the input signal expands its bandwidth. The shifted and spread input signals are then forwarded to combiner 308. Combiner 308 combines the shifted and spread input signals x.sub.1(t), x.sub.2(t) . . . x.sub.n(t) to yield a single wideband analog composite signal x(t).”); 
and inputting the mapping data into a shared feature layer of the autoencoder, and outputting common feature data in the first feature data, extracted by the shared feature layer (see ¶ 47, “FIG. 2, under-sampling receiver 200 includes an under-sampling ADC module 204 that employs a bank of under-sampling ADCs 204-1, 204-3, 204-5 . . . 204-N. Each of the undersampling ADCs operates with a lower bandwidth and quantization resolution.”, also see ¶ 51, “The sampled and held value is then quantized by quantizer 402-3. The quantized sample is fed-back to NTF generator 402-4, which continuously generates a signal, based on the output of quantizer 402-3, to cancel the quantization noise generated by quantizer 402-3.”, also see ¶ 74, “under-sampling ADC module 204 performs under-sampling operations to generate digital composite signals and then filters the digital composite signals to remove quantization noise.”).
Kilambi do not teach hidden units ([examiner notes, hidden units is defined and a deep neural network is not claim in claim 1, however, examiner is interpreting hidden units in light of the specification and the training in dependent claim 5]).
Xu teaches hidden units in a Deep Neural Network based Speech Enhancement (see page 2, figure 1, 
    PNG
    media_image2.png
    258
    472
    media_image2.png
    Greyscale

also see page 3 section 3, second paragraph, “All DNN configurations were fixed at L = 3 hidden layers, 2500 units at each hidden layer, and 7- frame input”).

Both Kilambi and Xu pertain to the problem of noise reduction, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Kilambi and Xu to use the DNN hidden layers as tought by Xu in the teaching of Kilambi for the limitations above. The motivation for doing so would be “In deep neural network (DNN) based SE we introduce an auxiliary structure to learn secondary continuous features, such as mel-frequency cepstral coefficients (MFCCs), and categorical information, such as the ideal binary mask (IBM), and integrate it into the original DNN architecture for joint optimization of all the parameters. This joint estimation scheme imposes additional constraints not available in the direct prediction of LPS, and potentially improves the learning of the primary target. Furthermore, the learned secondary information as a byproduct can be used for other purposes, e.g., the IBM-based post-processing in this work. A series of experiments show that joint LPS and MFCC learning improves the SE performance, and IBM-based post-processing further enhances listening quality of the reconstructed speech.” (See Xu e.g. Abstract).
 

Regarding claim 2.
Kilambi and Xu teaches the method of claim 1, 
Kilambi further teaches wherein the outputting the second feature data meeting the set standard (see ¶ 45, “These input signals are forwarded to mixers 302-1, 302-2 . . . 302-N that operate to shift each of the input signals to an intermediate frequency (IF) by mixing the input signals with signals generated by local oscillators 304-1, 304-2 . . . 304-N. In turn, mixers 306-1, 306-2 . . . 306-N operate to mix the IF shifted input signals with a coding scheme c.sub.1[n]: c.sub.1[n], c.sub.2[n] . . . c.sub.n[n] to spread the shifted input signals. The spreading of each of the input signal expands its bandwidth.”, i.e. mixers 306 mixing the IF to spread input signals and expand bandwidth corresponds to a set standard), 
Xu teaches wherein the outputting the second feature data meeting the set standard comprises: outputting the second feature data meeting a first set dimension, wherein the first set dimension is same as a feature dimension of a first shared hidden layer at a first layer of the first shared hidden unit (see page 3 section 3 second paragraph, “All DNN configurations were fixed at L = 3 hidden layers, 2500 units at each hidden layer, and 7- frame input. The MFCC used in Section 2.1 had 40 dimensions of static feature and one energy dimension using 40 Mel-filters.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 2.

Claim 9 recites an electronic device to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Kilambi also teaches the addition elements of claim 9 not recited in claim 1 comprising one or more processors; and a computer-readable medium, configured for storing one or more programs (see ¶ 32, “FIG. 1(Prior Art) illustrates a functional block diagram of the architecture of a wireless receiver 100 for processing received analog signals. The wireless receiver 100 includes a code division multiplexing (CDM) encoder module 120, an analog-to-digital converter (ADC) 122, a CDM decoder module 124, and a spread code generator 126A, 126B”, also ¶ 33, “FIG. 1, wireless receiver 100 receives analog input signals x.sub.1(t), x.sub.2(t) . . . x.sub.n(t), which may be received by one or more antenna structures (not shown), such as, for example, MIMO/M-MIMO antennas. Moreover, each of the received signals may possess different modulation/encoding characteristics”).
Claim 10 recites a non-transitory computer-readable medium storing a computer program to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Kilambi also teaches the addition elements of claim 10 not recited in claim 1 comprising non-transitory computer-readable medium storing a computer program, wherein the computer program, when executed by a processor implements operations (see ¶ 32, “FIG. 1(Prior Art) illustrates a functional block diagram of the architecture of a wireless receiver 100 for processing received analog signals. The wireless receiver 100 includes a code division multiplexing (CDM) encoder module 120, an analog-to-digital converter (ADC) 122, a CDM decoder module 124, and a spread code generator 126A, 126B”, also ¶ 33, “FIG. 1, wireless receiver 100 receives analog input signals x.sub.1(t), x.sub.2(t) . . . x.sub.n(t), which may be received by one or more antenna structures (not shown), such as, for example, MIMO/M-MIMO antennas. Moreover, each of the received signals may possess different modulation/encoding characteristics”).
Claim 11 recites an electronic device to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 18 recites a non-transitory computer-readable medium storing a computer program to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.

Claims 3-4, 12-13 and 19-20 are rejected under 35 USC 103 as being unpatentable over KILAMBI et al. (US 20200280384 A1) in view of Xu et al (“Multi-Objective Learning and Mask-Based Post-Processing for Deep Neural Network Based Speech Enhancement”, arXiv:1703.07172, 21 Mar 2017) in further view of Wang et al. (“Radar Emitter Recognition Based on the Energy Cumulant of Short Time Fourier Transform and Reinforced Deep Belief Network”, MDPI, Sensors, 2018)

Regarding claim 3.
Kilambi and Xu teaches the method of claim 1, 
Kilambi further teaches wherein the inputting the second feature data into the first shared hidden unit of the autoencoder, to map the second feature data to the set feature space through the first shared hidden unit, and outputting the mapping data, comprises: inputting the second feature data into the first shared hidden unit, which is shared by outputs of the plurality of first unshared hidden units (see figure 3, combiner 308, also see ¶ 45, “The spreading of each of the input signal expands its bandwidth. The shifted and spread input signals are then forwarded to combiner 308. Combiner 308 combines the shifted and spread input signals x.sub.1(t), x.sub.2(t) . . . x.sub.n(t) to yield a single wideband analog composite signal x(t).”, 
    PNG
    media_image1.png
    554
    687
    media_image1.png
    Greyscale
); 
Kilambi and Xu do not teach mapping the second feature data to the set feature space through weight matrixes and offset vectors of respective first shared hidden layers of the first shared hidden unit, and outputting the mapping data.
Wang teaches mapping the second feature data to the set feature space through weight matrixes and offset vectors of respective first shared hidden layers of the first shared hidden unit, and outputting the mapping data (see end of page 10 going into page 11, “the L-layer DNB has L weighted matrixes: W(1),W(2),…,W(L), L+1 offset vectors: a(0),a(1),…,a(L), and a(0) is the offset of visible layer”, 
    PNG
    media_image3.png
    141
    609
    media_image3.png
    Greyscale
.)

Kilambi, Xu and Wang pertain to the problem of noise reduction, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Kilambi, Xu and Wang to use the matrix and offset equations as tought by Wang in the teachings of Kilambi and Xu for the limitations above. The motivation for doing so would be “a novel method based on the energy cumulant of short time Fourier transform and reinforced deep belief network is proposed to gain a higher correct recognition rate for radar emitter intra-pulse signals at a low signal-to-noise ratio. The energy cumulant of short time Fourier transform is attained by calculating the accumulations of each frequency sample value with the different time samples. Before this procedure, the time frequency distribution via short time Fourier transform is processed by base noise reduction. The reinforced deep belief network is proposed to employ the input feature vectors for training to achieve the radar emitter recognition and classification.” (See Wang e.g. Abstract).

Regarding claim 4.
Kilambi, Xu and Wang teaches the method of claim 3, 
Kilambi further teaches wherein the inputting the mapping data into the shared feature layer of the autoencoder, and outputting the common feature data in the first feature data, extracted by the shared feature layer, comprises: inputting the mapping data into the shared feature layer of the autoencoder (see ¶ 47, “FIG. 2, under-sampling receiver 200 includes an under-sampling ADC module 204 that employs a bank of under-sampling ADCs 204-1, 204-3, 204-5 . . . 204-N. Each of the undersampling ADCs operates with a lower bandwidth and quantization resolution.”, also see ¶ 51, “The sampled and held value is then quantized by quantizer 402-3. The quantized sample is fed-back to NTF generator 402-4, which continuously generates a signal, based on the output of quantizer 402-3, to cancel the quantization noise generated by quantizer 402-3.”, also see ¶ 74, “under-sampling ADC module 204 performs under-sampling operations to generate digital composite signals and then filters the digital composite signals to remove quantization noise.” 
    PNG
    media_image4.png
    363
    547
    media_image4.png
    Greyscale

), 
Wang teaches calculating the common feature data in the first feature data by the shared feature layer according to the mapping data, and a weight matrix and an offset vector of the shared feature layer (see end of page 10 going into page 11, “the L-layer DNB has L weighted matrixes: W(1),W(2),…,W(L), L+1 offset vectors: a(0),a(1),…,a(L), and a(0) is the offset of visible layer”, 
    PNG
    media_image3.png
    141
    609
    media_image3.png
    Greyscale
.).

The motivation utilized in the combination of claim 3, applies equally as well to claim 4.

Claim 12 recites an electronic device to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 13 recites an electronic device to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.

Claim 19 recites a non-transitory computer-readable medium storing a computer program to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 20 recites a non-transitory computer-readable medium storing a computer program to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.

Claims 5-7 and 14-16 are rejected under 35 USC 103 as being unpatentable over KILAMBI et al. (US 20200280384 A1) in view of Xu et al (“Multi-Objective Learning and Mask-Based Post-Processing for Deep Neural Network Based Speech Enhancement”, arXiv:1703.07172, 21 Mar 2017) in further view of Lu et al. (“Speech Enhancement Based on Deep Denoising Autoencoder”, INTERSPEECH 2013).

Regarding claim 5.
Kilambi and Xu teaches the method of claim 1, 
Kilambi further teaches wherein the autoencoder comprises an encoder, the shared feature layer and a decoder, the encoder comprises the first shared hidden unit and the plurality of first unshared hidden units, the decoder comprises a second shared hidden unit and a plurality of second unshared hidden units, the second shared hidden unit and the first shared hidden unit are symmetrical about the shared feature layer, and each of the second unshared hidden units and a corresponding first unshared hidden unit are symmetrical about the shared feature layer (see figure 2, Encoder 202 and decoder 206, also see FIG. 3 provides a more detailed functional diagram of CDM encoder module 202 and FIG. 5 depicts, CDM decoder module 206, also ¶¶ 54-55, specifically “FIG. 5, CDM decoder module 206 receives digital composite signals x.sub.1′[n], x.sub.2′[n] . . . x.sub.n′[n]. Each of the received digital composite signals is forwarded to each of the CDM decoders 502-1, 502-2 . . . 502-N. In the illustrated embodiment this is done in a parallel fashion. Each CDM decoder 502-1, 502-2 . . . 502-N further receives a suitable spread code from coding scheme c.sub.i[n]: c.sub.1[n], c.sub.2[n] . . . c.sub.n[n] to decode and segregate digital composite signals x.sub.1′[n], x.sub.2′[n] . . . x.sub.n′[n] in order to obtain digital input signals x.sub.1[n], x.sub.2[n] . . . x.sub.n[n] in an interleaved manner. The output of each CDM decoder 502-1, 502-2 . . . 502-N will be digital version of analog input signals x.sub.1(t), x.sub.2(t) . . . x.sub.n(t). For instance, the output of CDM decoder 502-1 will be digital input signals x.sub.1[n] corresponding to analog input signal x.sub.1(t), while the output of CDM decoder 502-2 will be digital input signals x.sub.2[n] corresponding to analog input signal x.sub.2(t) and so on.”); 

Kilambi and Xu do not teach before acquiring the first feature data and the source identification of the data to be processed, the method further comprises: training the autoencoder by using training samples acquired from a plurality of data sources.
Lu teaches before acquiring the first feature data and the source identification of the data to be processed, the method further comprises: training the autoencoder by using training samples acquired from a plurality of data sources (see figure 1 on page 437, 
    PNG
    media_image5.png
    392
    556
    media_image5.png
    Greyscale
, also see page 437 going into page 438, section 4, “we evaluate the deep denoising autoencoder on speech enhancement task. A clean continuous Japanese speech data set with 350 utterances was used for training, and 50 utterances for testing. Noisy data set was made by adding two types of noises (factory and car noise signals) to the clean data set. Three levels of signal to noise ratio (SNR) were made as 0, 5, and 10 dB. The MFP with 40 filter bands was used as the feature.”).
Kilambi, Xu and Lu pertain to the problem of noise reduction, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Kilambi, Xu and Lu to use the training of the auto-encoder as tought by Lu in the teachings of Kilambi and Xu for the limitations above. The motivation for doing so would be to enhance deep autoencoder (DAE) for noise reduction and speech enhancement, “The trained DAE is used as a filter for speech estimation when noisy speech is given. Speech enhancement experiments were done to examine the performance of the trained denoising DAE. Noise reduction, speech distortion, and perceptual evaluation of speech quality (PESQ) criteria are used in the performance evaluations. Experimental results show that adding depth of the DAE consistently increase the performance when a large training data set is given. In addition, compared with a minimum mean square error based speech enhancement algorithm, our proposed denoising DAE provided superior performance on the three objective evaluations.” (See Lu e.g. Abstract).

Regarding claim 6.
Kilambi, Xu and Lu teaches the method of claim 5, 
Lu further teaches wherein before training the autoencoder by using the training samples acquired from the plurality of data sources, the method further comprises: setting a dimension of a first unshared hidden unit corresponding to each of the data sources according to a number of training samples, corresponding to each of the data sources, in all the training samples, such that for any two of the data sources, a dimension of a first unshared hidden unit corresponding to one data source corresponding to more training samples is greater than a dimension of a first unshared hidden unit corresponding to another data source corresponding to fewer training samples (see ¶ 438. left column second paragraph, “We increased the sizes of spectral patches to be 3, 7, and 11 frames. Correspondingly, the dimensions of input to the autoencoder are 120, 280, and 440, respectively. In our experiments, we find that increasing input patch size consistently improved the speech enhancement performance but with the cost of increasing model complexity (large size of model parameters with large training patch size). In addition, when patch size is larger than 11 frames, there is no significant improvement any more (less than 0.01 dB improvement based on speech distortion measure, and no improvement based on PESQ measure). In our following experiments, 11-frame patch size was used.”).
The motivation utilized in the combination of claim 5, applies equally as well to claim 6.

Regarding claim 7.
Kilambi, Xu and Lu teaches the method of claim 5, 
Lu further teaches wherein the training the autoencoder by using the training samples acquired from the plurality of data sources, comprises: acquiring the first feature data and corresponding source identifications of the training samples, and inputting the first feature data into first unshared hidden units, corresponding to the source identifications, in the encoder; processing the first feature data by the first unshared hidden units and the first shared hidden unit of the encoder and the shared feature layer according to the source identifications, to obtain the common feature data corresponding to the first feature data (see page 437, and figure 1, “Fig. 1, the training pair for the first AE is y and x, and then the training pair for the next AE will be h (yi) and h (xi). After pretraining of each autoencoder in a layer by layer manner, all the layers are stacked to form a deep autoencoder for fine tuning. In fine tuning stage, the initial network parameters are fixed as the parameters obtained from pretraining stage.”); 
inputting the common feature data into the decoder and acquiring reconstructed data output by the decoder (see figure 1, and page 437, “It includes one nonlinear encoding stage and one linear decoding stage for real valued speech… where W1 and W2 are encoding and decoding matrix as the neural network connection weights, respectively”); 
and iteratively training the parameter in the encoder according to the reconstructed data, until a training termination condition is met (see page 437, left column last paragraph, “By stacking several AEs, a DAE can be built. We adopt greedy layer wised pretraining plus fine tuning to train the DAE”, i.e. wherein Greedy layer-wise pretraining provides a way to develop deep multi-layered neural networks whilst pretraining iteratively to deepen a supervised model, also see page 437 under section 3 Evaluation criteria, “we evaluate the performance of the neural network with the following three criteria which are widely used in speech enhancement literature, namely, noise reduction, speech distortion, and perceptual evaluation of speech quality (PESQ)”).
The motivation utilized in the combination of claim 5, applies equally as well to claim 7.


Claim 14 recites an electronic device to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 15 recites an electronic device to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 16 recites an electronic device to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.

Claims 8 and 17 are rejected under 35 USC 103 as being unpatentable over KILAMBI et al. (US 20200280384 A1) in view of Xu et al (“Multi-Objective Learning and Mask-Based Post-Processing for Deep Neural Network Based Speech Enhancement”, arXiv:1703.07172, 21 Mar 2017) in further view of Lu et al. (“Speech Enhancement Based on Deep Denoising Autoencoder”, INTERSPEECH 2013) in further view of Wang et al. (“Radar Emitter Recognition Based on the Energy Cumulant of Short Time Fourier Transform and Reinforced Deep Belief Network”, MDPI, Sensors, 2018)

Regarding claim 8.
Kilambi, Xu and Lu teaches the method of claim 7, 
Kilambi, Xu and Lu do not teach wherein the iteratively training the parameter in the encoder according to the reconstructed data, until the training termination condition is met, comprises: calculating a loss value according to a preset loss function, the first feature data of the training samples and the reconstruction data, and adjusting parameters of the first unshared hidden units corresponding to the source identifications and a parameter of the first shared hidden unit according to the loss value; and re-performing the acquiring the first feature data and the corresponding source identifications of the training samples, until the training termination condition is met.
Wang teaches wherein the iteratively training the parameter in the encoder according to the reconstructed data, until the training termination condition is met, comprises: calculating a loss value according to a preset loss function, the first feature data of the training samples and the reconstruction data, and adjusting parameters of the first unshared hidden units corresponding to the source identifications and a parameter of the first shared hidden unit according to the loss value; and re-performing the acquiring the first feature data and the corresponding source identifications of the training samples, until the training termination condition is met (see page 10 going into page 11, 
    PNG
    media_image6.png
    303
    764
    media_image6.png
    Greyscale
).
Kilambi, Xu, Lu and Wang pertain to the problem of noise reduction, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Kilambi, Xu, Lu and Wang to use the matrix and offset optimization equations as tought by Wang in the teachings of Kilambi, Xu and Lu for the limitations above. The motivation for doing so would be “a novel method based on the energy cumulant of short time Fourier transform and reinforced deep belief network is proposed to gain a higher correct recognition rate for radar emitter intra-pulse signals at a low signal-to-noise ratio. The energy cumulant of short time Fourier transform is attained by calculating the accumulations of each frequency sample value with the different time samples. Before this procedure, the time frequency distribution via short time Fourier transform is processed by base noise reduction. The reinforced deep belief network is proposed to employ the input feature vectors for training to achieve the radar emitter recognition and classification.” (See Wang e.g. Abstract).
Claim 17 recites an electronic device to perform the method recited in claim 8. Therefore the rejection of claim 8 above applies equally here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMAD KASSIM/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129